 1 Eugene Egan (State Bar No. 130108)
      eje@manningllp.com
 2 Anthony Werbin (State Bar No. 285684)
      aww@manningllp.com
 3 MANNING & KASS                                                 JS-6
   ELLROD, RAMIREZ, TRESTER LLP
 4 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
     Attorneys for Defendant, TARGET
 7 CORPORATION

 8
                          UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11
     MARISELA MEDEL,                              Case No. 2:18-cv-5452- RSWL (AGRx)
12
                 Plaintiff,                       ORDER GRANTING REMAND
13                                                FROM FEDERAL COURT TO
           v.                                     STATE COURT
14
     TARGET CORPORATION, et al.
15
                              Defendant(s).
16

17

18
19
           The Stipulation of Defendant TARGET CORPORATION and Plaintiff
20
     MARISELA MEDEL for Remand to the Los Angeles County Superior Court has been
21
     fully considered by the Court and IT IS HEREBY ORDERED THAT the Stipulation is
22
     GRANTED for the reasons set forth therein. This matter is hereby remanded to the Los
23
     Angeles County Superior Court pursuant to the terms of the Stipulation as Case No.
24
     BC700275.
25

26                                      /s/ RONALD S.W. LEW
                                    _____________________________________
     Dated: November 1, 2018
27                                        UNITED STATES DISTRICT JUDGE
28

                                              1
                                ORDER GRANTING REMAND
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     4817-6980-4921.1
